Citation Nr: 0317738	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-33 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 
11, 1990 for a grant of a 10 percent evaluation for bilateral 
tinnitus.

2.  Entitlement to an increased evaluation for spondylosis of 
the lumbosacral spine, currently rated 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
fracture of the right femur with laceration scar of the right 
knee and 3/4-inch shortening of the right lower extremity, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1972.  His service records show that he is a veteran of the 
Vietnam War and that his military decorations include the 
Combat Infantryman Badge, the Bronze Star Medal and the 
Purple Heart Medal.  His records also indicate that he served 
on several periods of active duty for training with the New 
York State Army National Guard following his separation from 
active service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran 
increased evaluations for a low back disability and for 
residuals of fracture of the right femur with laceration scar 
of the right knee and 3/4-inch shortening of the right lower 
extremity (currently rated 10 percent disabling).  The 
decision on appeal also confirmed April 11, 1990 as the 
effective date for an award of a 10 percent evaluation for 
service-connected bilateral tinnitus.  In the course of the 
appeal the low back disability was assigned a 10 percent 
rating and redesignated spondylosis of the lumbosacral spine.  
The veteran continues his appeal of all the aforementioned 
issues.

REMAND

(a.)  Entitlement to an earlier effective date prior to April 
11, 1990 for a grant of a 10 percent evaluation for bilateral 
tinnitus.

Regarding the veteran's claim of entitlement to an earlier 
effective date prior to April 11, 1990, for an award of a 10 
percent evaluation for bilateral tinnitus, we note that in 
correspondence dated April 2003 the veteran's representative 
raised a claim of clear and unmistakable error (CUE) with 
respect to the June 1990 rating decision which granted the 
veteran a 10 percent evaluation for tinnitus and assigned the 
April 11, 1990 effective date which is currently on appeal.  
Although the RO has not yet adjudicated the CUE issue, we 
find that it is inextricably intertwined with the effective 
date issue in that the RO's determination in the CUE claim 
will have a material effect on the outcome of the effective 
date claim.  We will therefore refer the CUE claim to the RO 
for it consideration and will hold appellate adjudication of 
the effective date issue in abeyance pending the RO's 
determinations.  

(b.) Entitlement to increased evaluations for spondylosis of 
the lumbosacral spine (currently rated 10 percent disabling) 
and residuals of fracture of the right femur with laceration 
scar of the right knee and 3/4-inch shortening of the right 
lower extremity (currently rated 10 percent disabling).

This case must be remanded to obtain records from the Social 
Security Adinistration (SSA).  The file includes 
correspondence from SSA dated December 2001 notifying the 
veteran that this agency determined that he was disabled as of 
July 2001 for purposes of receiving SSA disability benefits.  
To ensure completeness of the evidence prior to rating the 
veteran it is therefore necessary to remand this case so that 
copies of the pertinent medical records relied upon by SSA in 
making its determinations regarding the veteran's disabled 
status may be obtained and associated with the claims file.  
[See Murincsak v. Derwinski, 2 Vet. App. 363, 371 (1992); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Baker v. Brown, 11 
Vet. App. 163 (1998):  VA's duty to assist a claimant includes 
duty to obtain SSA records whether the issue is entitlement to 
service connection or an increased rating.]  

A review of the veteran's claims file shows that the most 
recent VA examination of his service-connected orthopedic 
disabilities was in April 1997.  The more recent outpatient 
treatment records associated with the claims file do not 
present a sufficiently detailed picture of the current state 
of his orthopedic disabilities such that we are able to 
properly rate them.  Therefore a remand of these claims is 
necessary so that the veteran may be provided with the 
appropriate medical examination to determine the status of his 
low back and right lower extremity disabilities.  

The RO should note that in the course of this appeal, 
revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
rating intervertebral disc syndrome have been implemented on 
September 23, 2002 which may be pertinent to the issue of 
entitlement to an increased evaluation for spondylosis of the 
lumbosacral spine.  Therefore, the RO should consider the 
applicability of the provisions of both the old and the new 
ratings schedule for evaluating intervertebral disc syndrome 
and if this Diagnostic Code is applicable then the RO should 
rate the veteran's low back disability using the version of 
the regulations which are most favorable to the veteran's 
claim for a rating increase, whether they be from the old 
ratings schedule or from the newly promulgated one.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With regard to the issue of entitlement to an increased 
evaluation in excess of 10 percent for residuals of fracture 
of the right femur with laceration scar of the right knee and 
3/4-inch shortening of the right lower extremity, we note that 
during the course of this appeal the veteran has raised 
contentions to the effect that a separate ratings should be 
assigned for each of those disabilities which, at the present 
time, are rated as a single disabling entity.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has stated that a veteran may receive separate 
disability ratings for each disabling aspect of a service-
connected disability unless the conditions constitute the 
same disability or the same manifestation of the disability 
that it would result in "pyramiding," which is evaluating 
the same disability under various diagnoses; a practice which 
is proscribed under 38 C.F.R. § 4.14 (2002).  See Evans v. 
Brown, 9 Vet. App. 273, 281 (1996); see also, VAOPGCPREC No. 
23-97.  At the present time, the RO has not yet considered 
the question of separate ratings for the veteran's residuals 
of fracture of the right femur with laceration scar of the 
right knee and 3/4-inch shortening of the right lower 
extremity.  It would thus be premature for us to address the 
question as it could be potentially prejudicial to the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The RO is therefore advised to 
consider the veteran's contentions in this regard when rating 
this disability on remand.






(c.)  Entitlement to service connection for disease resulting 
from a positive  tuberculin reaction.

With respect to the claim of entitlement to service 
connection for disease resulting from a positive tuberculin 
reaction, a review of the claims file shows that the veteran 
filed a claim for VA compensation for this disease in April 
1972.  An August 1972 Regional Office rating decision 
addressed the issue and denied the claim.  Notice of that 
decision was sent to the veteran in correspondence dated in 
August 1972.  Thereafter, in September 1972 the veteran 
submitted correspondence indicating disagreement with the 
denial of service connection for disease resulting from a 
positive tuberculin reaction and expressing an intent to 
appeal the adverse decision.  This statement is clearly a 
Notice of Disagreement from the veteran addressing the 
Regional Office's denial of his tuberculosis claim in August 
1972, and it was received within a year from the date he was 
notified of the denial.  (See 38 C.F.R. § 20.201 (2002); 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A 
review of the record, however, does not indicate that a 
Statement of the Case addressing this specific issue was 
furnished thereafter by the RO to the veteran in response to 
his timely Notice of Disagreement. 

The filing of a Notice of Disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408- 410 
(1995).  Under these circumstances, the claim for service 
connection for disease resulting from a positive tuberculin 
reaction remains pending since the date on which it was filed 
in April 1972.  The RO must furnish the veteran with a 
Statement of the Case as to this issue.  Therefore, under the 
Court's jurisprudence, the Board is obligated to remand this 
issue.  See Godfrey, supra; see also Manlincon v. West, 12 
Vet. App. 238 (1999).



(d.)  Entitlement to service connection for an anxiety 
disorder (claimed as secondary to service-connected organic 
brain syndrome), and service connection for hypertension 
(claimed as secondary to service-connected sleep apnea) and 
entitlement to an increased evaluation in excess of 30 
percent for organic brain syndrome.

With respect to the above claims, a review of the claims file 
shows that a September 2001 Regional Office rating decision 
addressed the aforementioned issues and denied the claims for 
an increased evaluation in excess of 30 percent for organic 
brain syndrome and service connection for an anxiety disorder 
and hypertension.  Notice of that decision was sent to the 
veteran in correspondence dated in October 2001.  Thereafter, 
in September 2002 the veteran submitted correspondence 
expressing disagreement with these denials.  Implicit in his 
statements was an intent to appeal the adverse decision .  We 
find this statement is sufficient to constitute a timely 
Notice of Disagreement from the veteran addressing the 
Regional Office's denial of these claims in September 2001 as 
it was received within a year from the date he was notified 
of the denial.  (See 38 C.F.R. § 20.201 (2002); Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  A review of the 
record, however, does not indicate that a Statement of the 
Case addressing these specific issues was furnished 
thereafter by the RO to the veteran in response to his timely 
Notice of Disagreement. 

As previously stated, filing a timely Notice of Disagreement 
initiates the appeal process.  See Godfrey v. Brown, 7 Vet. 
App. 398, 408- 410 (1995).  Under these circumstances, the 
claims for an increased evaluation in excess of 30 percent 
for organic brain syndrome and service connection for an 
anxiety disorder and hypertension remain pending since the 
date on which each was filed.  The RO must furnish the 
veteran with a Statement of the Case as to these issues.  
Therefore, under the Court's jurisprudence, the Board is 
obligated to remand these issues.  See Godfrey, supra; see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, in view of the aforementioned discussion, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).

2.  The RO should contact the SSA and 
request that VA be furnished with copies 
of the medical records reviewed by SSA 
in its favorable adjudication of the 
veteran's claim for SSA disability 
benefits.

3.  The RO should schedule the veteran 
for a medical examination by an 
appropriate specialist(s) to determine 
the current state of his service-
connected spondylosis of the lumbosacral 
spine.  The examination should include 
X-rays and a complete test of the range 
of motion of the veteran's lumbar spine, 
documented in degrees.  Send the claims 
folder to the examiner for review.  In 
describing the range of motion of the 
spine, the examiner should answer the 
following questions:

a.)  What are the standards 
for normal range of motion?
b.)  How do the examination 
findings relate to that 
standard in terms of whether 
any limitation of motion is 
severe, moderate, or slight?
c.)  Does the veteran have 
ankylosis of the lumbar 
spine, and, if so, is such 
ankylosis favorable or 
unfavorable?
d.)  Does the veteran have 
symptoms compatible with 
sciatic neuropathy with 
characteristic pain, and if 
so, are such symptoms 
persistent?
e.)  Does the veteran have 
demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings 
appropriate to the site of 
the diseased disc?
f.)  What degree of relief 
does the veteran have?  
g.)  What is the frequency of 
the veteran's symptoms?
h.)  Describe any atrophy and 
muscle weakness, and indicate 
the degree of functional 
impairment, if any, from the 
veteran's back disability.   
i.)  Indicate if the 
veteran's lumbar spine 
exhibits weakened movement, 
excess fatigability, 
incoordination, or pain on 
movement attributable to the 
service connected disability 
(if feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss due to these 
symptoms)?
j.)  Indicate if pain 
significantly limit 
functional ability during 
flare-ups or when the lumbar 
spine is used repeatedly over 
a period of time (this 
determination should also, if 
feasible, be portrayed in 
terms of the degree of 
additional range of motion 
loss due to pain on use or 
during flare-ups)?

4.  The RO should schedule the veteran 
for a medical examination by an 
appropriate specialist(s) to determine 
the current state of his service-
connected residuals of fracture of the 
right femur with laceration scar of the 
right knee and 3/4-inch shortening of the 
right lower extremity.  In describing 
the right lower extremity disability, 
the examiner should make a determination 
as to whether the service-connected 
scar(s), residual of the fracture of the 
right femur, are painful, tender, poorly 
nourished, ulcerating, adherent to the 
underlying tissue and/or productive of 
limitation of motion of the right lower 
extremity?

5.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, as to the issue of 
entitlement to service connection for 
disability resulting from a positive 
tuberculin reaction, in response to the 
timely Notice of Disagreement submitted 
by the veteran with respect to the 
August 1972 Regional Office decision 
which denied this claim.  The veteran 
and his representative should be 
provided with copies of the Statement of 
the Case and advised of the time period 
in which to perfect an appeal.

6.  The RO must issue a Statement of the 
Case, containing all applicable laws and 
regulations, as to the issues of 
entitlement to an increased evaluation 
in excess of 30 percent for organic 
brain syndrome and service connection 
for an anxiety disorder and 
hypertension, in response to the timely 
Notice of Disagreement submitted by the 
veteran with respect to the September 
2001 Regional Office decision which 
denied these claims.  The veteran and 
his representative should be provided 
with copies of the Statement of the Case 
and advised of the time period in which 
to perfect an appeal.

7.  Upon completion of the above, the RO 
should thoroughly review the claims file 
and take all other proper measures to 
ensure full and complete compliance with 
the duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claim on 
appeal.  After obtaining any evidence 
identified by the veteran or allowing 
him an appropriate response period, the 
RO should then perform the following 
adjudicatory actions:

a.)  The RO should determine 
whether there was clear and 
unmistakable error in a June 
1990 Regional Office decision 
which granted the veteran a 
10 percent evaluation for 
bilateral tinnitus effective 
on April 11, 1990.  The 
veteran must be notified of 
the result of the 
determination and of his 
right to appeal.  He must be 
informed of the procedures 
for completing an appeal, and 
he should be given an 
opportunity to appeal, if he 
chooses to do so. 

b.)  The RO should 
readjudicate the claim of 
entitlement to an earlier 
effective date prior to April 
11, 1990 for a grant of a 10 
percent evaluation for 
bilateral tinnitus.  

c.)  The RO should 
readjudicate the claim of 
entitlement to an increased 
evaluation in excess of 10 
percent for spondylosis of 
the lumbosacral spine (to 
include consideration of the 
applicability of the revised 
rating schedule for rating 
intervertebral disc syndrome 
contained in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 
(September 23, 2002).)

d.)  The RO should 
readjudicate the claim of 
entitlement to an increased 
evaluation in excess of 10 
percent for residuals of 
fracture of the right femur 
with laceration scar of the 
right knee and 3/4-inch 
shortening of the right lower 
extremity.  In so doing, the 
RO must consider whether 
separate ratings are 
warranted for those 
disabilities.    

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished with a 
Supplemental Statement of the Case discussing the pertinent 
evidence and laws and regulations.  Allow an opportunity for 
the veteran to respond.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


